        Case 1:19-cv-01662-ENV-RER Document 6 Filed 03/25/19 Page 1 of 1 PageID #: 21

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________

                                                                   )
                       ANDRE ADAMS,                                )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No. 19-CV-1662
                                                                   )
                                                                   )
  PATRICK QUIGLEY, CRAIG LUPARDO, DANIEL                           )
    DELPINO, and THE CITY OF NEW YORK,                             )
                                                                   )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) THE CITY OF NEW YORK
                                           100 CHURCH STREET
                                           NEW YORK, NEW YORK 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVID B. SHANIES LAW OFFICE
                                           411 LAFAYETTE STREET, SIXTH FLOOR
                                           NEW YORK, NEW YORK 10003




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
